     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5       160 Spear Street, Suite 800
         San Francisco, California 94105
 6       Telephone: (415) 977-8955
 7       Facsimile: (415) 744-0134
         E-Mail: Ellinor.Coder@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                              SACRAMENTO DIVISION
12
13                                                              ) Case No.: 2:18-cv-01028-KJN
     MARIA DOLORES GARCIA,                                      )
14                                                              ) ORDER
                       Plaintiff,                               )
15                                                              )
            vs.                                                 )
16   NANCY A. BERRHILL,                                         )
     Acting Commissioner of Social Security,                    )
17                                                              )
                                                                )
18                     Defendant.                               )
                                                                )
19                                                              )
                                                                )
20
21            Having reviewed the Stipulation of the parties and finding good cause, the Court hereby
22
     APPROVES and ADOPTS the parties’ Joint Stipulation to Extend Briefing Schedule as the
23
     Order of this Court. The Court hereby EXTENDS the schedule in this matter as follows:
24
25            1.       The deadline for Defendant to file her response to Plaintiff’s motion for summary

26   judgment is extended to January 25, 2019.
27            2.       All other case deadlines are adjusted accordingly.
28

     Stip. And Order to Extend Briefing Schedule; 2:18-cv-01028-KJN

                                                            1
              IT IS SO ORDERED this 26th day of December 2018.
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. And Order to Extend Briefing Schedule; 2:18-cv-01028-KJN

                                                            2
